Citation Nr: 1639673	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record. 

The Board remanded this case in May 2015 and January 2016 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again due to noncompliance with the Board's January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In January 2016, the Board remanded the claim for a new opinion to address whether the Veteran's left hip degenerative joint disease was incurred in or aggravated by active service, or was secondary to his service-connected lumbar spine disability.  The Board asked the examiner to discuss, "the likelihood that the relative proximity of the hip and lumbar spine anatomical locations, an abnormal stance (if any) due to the lumbar spine disability, and/or an abnormal gait (if any) due to the lumbar spine disability and associated left lower extremity radiculopathy, may support causation or aggravation of the left hip DJD by the lumbar spine disability."  

In a February 2016 addendum opinion, the VA examiner stated that January 2007 range of motion testing of the Veteran's back was normal with flexion to 90 degrees and almost normal in other directions.  The examiner noted that X-rays showed mild DJD but "such a back would not impose added stresses to the hips."  This opinion does not adequately address the Board's remand instructions.  Therefore, a new opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the Atlanta, Georgia VA medical center from September 2015, forward.    

2.  After the above records have been obtained, schedule the Veteran for a VA examination, preferably by an examiner other than the one that provided the February 2016 opinion.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left hip degenerative joint disease had its clinical onset during service or is related to any incident of service.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left hip degenerative joint disease was caused by his service-connected lumbar spine condition, radiculopathy of the lower extremities, and/or degenerative arthritis of the knees.

(c) The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left hip degenerative joint disease was aggravated, or permanently worsened, by his service-connected lumbar spine condition, radiculopathy of the lower extremities, and/or degenerative arthritis of the knees.

In providing responses to (b) and (c) , the examiner must discuss the likelihood that the relative proximity of the hip and lumbar spine anatomical locations, and/or an abnormal stance (if any) and/or an abnormal gait (if any) due to the lumbar spine disability and associated lower extremity radiculopathy and/or degenerative arthritis of the knees, may support causation or aggravation of the left hip degenerative joint disease.

The examiner should also consider:

* The July 2014 private medical record showing mild degenerative changes in the left hip; 

* The January 2015 statement from Nadeem Hoodbhoy, M.D. reporting that the Veteran's left hip condition was most likely due to his service in the army; 

* The June 24, 2015 statement from Dr. Hoodbhoy stating that it was more likely than not that the Veteran's hip and lower extremity pain was directly related to his lumbar-spine condition; 
  
* The October 22, 2015 statement from Dr. Hoodbhoy stating that it is more likely than not that the Veteran's left hip and lower extremities are directly related to his service-connected lumbar spine condition based on X-rays, MRIs, and examinations by him; and  

* The April 26, 2016 statement from the Veteran reporting continued pain from his lower back moving down through his left hip and thigh causing difficulty in walking and standing as a result of the pain, as well as prescriptions for the pain and a left-hip injection for the pain. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing objective medical findings leading to the conclusions.  

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


